Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a refrigerant loop; a compressor disposed along the refrigerant loop, wherein the compressor is configured to circulate refrigerant through the refrigerant loop; 
a motor configured to drive the compressor; and a variable speed drive (VSD) configured to supply power to the motor, wherein the VSD comprises: 
a first power pod configured to supply a first power to the motor; and 
a second power pod configured to supply a second power to the motor, wherein the first power pod and the second power pod are configured to operate independently of one another such that one of the first or second power pods is configured to operate while operation of another of the first or second power pods is discontinued.
With respect to claim 10, the Prior Art does not teach receiving a set of electrical signals via a first power pod of a variable speed drive; 
receiving the set of electrical signals via a second power pod of the variable speed drive;
supplying a first voltage to first windings of a motor via the first power pod; and supplying a second voltage to second windings of the motor via the second power pod, 
wherein the first and second power pods are configured to operate independently of one another such that one of the first or second power pods is configured to operate while operation of another of the first or second power pods is discontinued.


With respect to claim 17, the Prior Art does not teach a microcontroller; 
a variable speed drive (VSD) configured to receive a set of electrical signals from the microcontroller, 
wherein the VSD comprises a first power pod configured to provide a first power supply and a second power pod configured to provide a second power supply, wherein the first power pod and the second power pod are configured to operate independently of one another such that one of the first or second power pods is configured to operate while operation of another of the first or second power pods is discontinued; and 
a motor configured to receive the first power supply and the second power supply from the VSD via first windings and second windings, respectively.
	Claims 1-7, 9-17, 19, and 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846